Citation Nr: 0532578	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  05-31 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for Osgood-Schlatter's 
disease of the left knee, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from April 1980 to April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   



REMAND

In his substantive appeal (VA Form 9) dated in August 2005, 
the veteran checked a box indicating that he desired a BVA 
hearing in Washington, DC.  Subsequently, in November 2005 
the veteran wrote to the Board and stated that he was unable 
to attend such a hearing scheduled for December 2005, and 
instead requested that he be afforded a video-conference 
hearing to be held at the RO. 

The veteran's request for a video-conference hearing before 
the Board remains unsatisfied.  This hearing must be 
scheduled at the RO level, and, accordingly, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) 
(citing 38 U.S.C.A. § 7104(a) ("claimant has right to a 
hearing before [issuance] of BVA decision"); 38 C.F.R. 
§§ 3.103(a) and (c)(1), 19.9, 19.25, 20.700, 20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of video-conference hearings 
to be conducted at the RO before a Member 
of the Board, and notify him of the 
scheduled hearing at the latest address 
of record.  A copy of the notice provided 
to the veteran of the scheduled hearing 
should be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


